 



Exhibit 10.12
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SECURITIES MAY NOT BE
SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS THAT REGISTRATION IS NOT REQUIRED UNDER SAID
ACT.
SENIOR SUBORDINATED NOTE

         
Denver, Colorado
       
September 28, 2006
  $ 3,500,000  

     FOR VALUE RECEIVED, ACROSS AMERICA REAL ESTATE CORP., a Colorado
corporation (the “Company”), hereby promises to pay to the order of GDBA
INVESTMENTS, LLLP, a Colorado limited liability limited partnership or
registered assigns (the “Holder”) the sum of Three Million Five Hundred Thousand
Dollars ($3,500,000) (the “Principal”), on September 28, 2009 (the “Maturity
Date”), on the terms and conditions set forth herein and in the Securities
Purchase Agreement dated September 28, 2006 (the “Purchase Agreement”).
     Each capitalized term used herein, and not otherwise defined, shall have
the meaning ascribed thereto in the Purchase Agreement.
     All payments due under this Senior Subordinated Note (the “Note”) shall be
made in lawful money of the United States of America.
     1. Interest; Payments
          (a) Interest Rate. Subject to Section 1(b) and 1(c), this Note shall
bear interest on the unpaid Principal balance hereof at the rate (the “Interest
Rate”) per annum equal to the greatest of:
          (i) the ninety day average for U.S. Treasury Notes with a 10-year
maturity as determined on the last Business Day of each calendar quarter, using
the constant maturity calculation, plus 650 basis points;
          (ii) eleven percent (11%); or
          (iii) the highest effective interest rate accruing on any outstanding
Indebtedness for Borrowed Money of the Company at any time during the applicable
calendar quarter.

 



--------------------------------------------------------------------------------



 



          (b) Default Interest. If an Event of Default has occurred and is
continuing, interest shall accrue on the unpaid Principal balance of this Note
at a rate (the “Default Interest Rate”) equal to the higher of (i) the Interest
Rate plus 800 basis points, or (ii) twenty-four percent (24%) per annum.
          (c) Applicable Law. Notwithstanding any provision of this Note, the
Purchase Agreement or any other agreement to the contrary, the Company shall not
be required to pay, and the Holder shall not be permitted to receive, any
compensation that constitutes interest under Applicable Law in excess of the
maximum amount of interest permitted by Applicable Law.
          (d) Interest. Interest shall commence accruing on the date hereof,
shall be computed on the basis of a 365-day year and the actual number of days
elapsed and shall be payable quarterly on the last Business Day of each calendar
quarter, beginning December 29, 2006. The applicable Interest Rate for each
calendar quarter shall be determined as provided in Section 1(a) on the last
Business Day of each calendar quarter.
          (e) Payments. All payments shall be made at such address as the Holder
shall hereafter give to the Company by written notice made in accordance with
the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date. The
Principal amount of this Note, together with any unpaid interest thereon, shall
be due and payable on the Maturity Date.
          (f) Prepayment. The unpaid Principal balance of this Note, together
with all accrued and unpaid interest, may at the Company’s option be prepaid in
whole or in part, at any time or from time to time upon ten (10) days’ prior
written notice to the Holder stating the Principal amount to be prepaid and the
date on which such prepayment shall be made. Any prepayments hereunder shall be
applied first, to all interest accrued but unpaid at such prepayment date and
second, to outstanding Principal amounts.
     2. Subordination. The payment of principal and interest on this Note is
hereby subordinated to the Senior Debt and Holder will not ask, demand, sue for,
take or receive from the Company, by setoff or in any other manner, the whole or
any part any amount payable with respect to this Note (whether such amounts
represent principal or interest, or obligations which are due or not due, direct
or indirect, absolute or contingent), including, without limitation, the taking
of any negotiable instruments evidencing such debt, nor any security for any of
the Note, unless and until all Senior Debt, whether now existing or hereafter
arising, shall have been fully and indefeasibly paid in full in cash and
satisfied and all financing arrangements between the Company and all holders of
the Senior Debt have been terminated; provided, however, that Holder may receive
from the Company scheduled payments of principal and interest with respect to
this Note on an unaccelerated basis so long as no Senior Default has occurred
and is continuing or would result therefrom. If a Senior Default has occurred
and is continuing or would result from any scheduled payment of principal or
interest by the Company with respect to this Note, then, until the Senior

- 2 -



--------------------------------------------------------------------------------



 



Default which has occurred or which would result from such payment has been
cured, no payment of principal or interest shall be deemed due or otherwise
payable under this Note.
     3. Events of Default. Each of the following events shall be deemed an
“Event of Default”:
          (a) The Company fails to pay the Principal hereof or interest thereon
when due on this Note, whether at maturity, upon acceleration or otherwise;
          (b) Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law or the
relief of debtors shall be instituted by or against the Company or any
subsidiary of the Company, unless such proceeding shall be stayed within thirty
(30) days;
          (c) The Company or any subsidiary of the Company shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed;
          (d) Any representation or warranty of the Company made herein or in
any agreement, statement or certificate given in writing pursuant hereto or in
connection herewith (including, without limitation, the Purchase Agreement and
the Registration Rights Agreement), shall be false or misleading in any material
respect when made and the breach of which has (or with the passage of time will
have) a material adverse effect on the rights of the Holder with respect to this
Note, or the Purchase Agreement;
          (e) Any material failure by the Company to perform or observe any of
its covenants contained in the Purchase Agreement where such failure continues
for a period in excess of five (5) days after written notice from the Holder or
actual knowledge of the Company of such failure;
          (f) If a final judgment, writ or similar process is entered or filed
against the Company or any subsidiary of the Company or any of its property or
other assets in an amount in excess of $50,000, which is not, within twenty
(20) days after the entry thereof, discharged or the execution thereof stayed
pending appeal, or within twenty (20) days after the expiration of such stay,
such judgment is not discharged;
          (g) Any default with respect to any other Indebtedness for Borrowed
Money or liabilities of the Company or any of its subsidiaries in any amount in
excess of (i) $50,000 individually or in the aggregate with respect to
Indebtedness for Borrowed Money, (ii) $50,000 individually with respect to
liabilities and (iii) $100,000 in the aggregate with respect to liabilities and
Indebtedness for Borrowed Money, provided, that such event shall only constitute
an “Event of Default” where the effect of such default is to permit the holder
thereof to accelerate the maturity of such Indebtedness for Borrowed Money or
liabilities, as the case may be, but only if (x) the holder elects to exercise
such a right to accelerate the maturity of such Indebtedness for Borrowed Money

- 3 -



--------------------------------------------------------------------------------



 



or liabilities, as the case may be, and (y) where such default continues for a
period of fifteen (15) days after written notice from the Holder or actual
knowledge of the Company of such a default, and provided, further, that a
default with respect to liabilities shall not constitute an “Event of Default”
where the Company in good faith objects to the amount or obligation to pay the
applicable liability and makes appropriate reserves for such liability, if
necessary, in accordance with GAAP.
          (h) Any liquidation, dissolution or winding up of the Company and its
subsidiaries or its business;
          (i) If the Company reports a net loss, as determined in accordance
with U.S. generally accepted accounting principles, in excess of (i) $1,000,000
for any calendar quarter after the date hereof, or (ii) $2,500,000 for any three
consecutive calendar quarters after the date hereof;
          (k) Any event, circumstance or conditions exists which could
reasonably be expected to result in a Material Adverse Effect on the Company and
its Subsidiaries, provided that the Holder shall provide thirty (30) days
written notice to the Company if it intends to declare an Event of Default under
this paragraph 3(k) and provide the Company with an opportunity to present
evidence satisfactory to the Holder in its sole discretion that such event,
circumstance or condition has been remedied; or
          (l) The Company shall fail to maintain the listing of the Common Stock
on at least one of the OTCBB or any equivalent replacement exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
New York Stock Exchange or the American Stock Exchange
     4. Consequences of Event of Default
          (a) If there shall occur, after the fulfillment of any applicable
notice and cure provisions (if any), any Event of Default specified in sections
(a), (b) or (c) of Section 3 hereof, the unpaid Principal balance of this Note
and all accrued interest thereon shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived.
          (b) If there shall occur, after the fulfillment of any applicable
notice and cure provisions (if any), any Event of Default other than those
listed in Section 4(a) above, the Holder may, at its option, by written notice
to the Company, declare the entire Principal balance of his Note and all accrued
interest thereon due and payable, and the same shall thereupon become
immediately due and payable without presentment, demand, protest or (except as
required hereby) notice of any kind, all of which are expressly waived.
          (c) If an Event of Default shall occur, the Company shall pay the
Holder hereof all costs of collection, including reasonable attorneys’ fees.

- 4 -



--------------------------------------------------------------------------------



 



     5. Definitions
          “Applicable Law” means that law in effect from time to time and
applicable to this Note which lawfully permits the contracting, charging,
taking, reserving and/or collection of the highest permissible lawful,
non-usurious rate of interest or amount of interest on or in connection with
this Note.
          “Business Day” means any day other than a Saturday, Sunday or a day on
which commercial banks in the city of Denver, Colorado are authorized or
required by law or executive order to remain closed.
          “Senior Debt” means all indebtedness, obligations and other
liabilities of the Company to Vectra Bank Colorado, national association,
pursuant to that certain First Amendment to Credit Agreement dated August 3,
2006, as amended.
          “Senior Default” means any “Default,” “Event of Default” or any
condition or event that (with or without notice, lapse of time, or both) would
permit Holders of Senior Debt to accelerate the maturity of such Senior Debt if
that condition or event were not cured or removed within any applicable grace or
cure period set forth therein.
     6. Miscellaneous
          (a) No failure or delay on the part of the Holder in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privileges. All rights and remedies existing hereunder are cumulative to, and
not exclusive of, any rights or remedies otherwise available.
          (b) Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by courier or sent by United
States mail and shall be deemed to have been given upon receipt if personally
served (which shall include telephone line facsimile transmission) or sent by
courier or three (3) days after being deposited in the United States mail,
certified, with postage pre-paid and properly addressed, if sent by mail. For
the purposes hereof, the addresses of the parties for receipt of notice
hereunder are:
          If to the Company:
Across America Real Estate Corp.
1660 Seventeenth Street, Suite 450
Denver, Colorado 80202
Attention: Chief Executive Officer
Telephone: (303) 893-1003
Facsimile: (303) 893-1005

- 5 -



--------------------------------------------------------------------------------



 



With a copy to:
David Wagner & Associates, P.C.
8400 East Prentice Ave.
Penthouse Suite
Greenwood Village, Colorado 80111
Attention: David J. Wagner, Esq.
Telephone: (303) 793-0304
Facsimile: (303) 409-7650
          If to the Holder:
GDBA Investments, LLLP
1440 Blake Street, Suite 310
Denver, CO 80202
Facsimile: (720) 932-9397
Attention: Chief Executive Officer
With a copy to
Davis & Ceriani P.C.
Suite 400, Market Center
1350 Seventeenth Street
Denver, CO 80202
Facsimile: (303) 534-4618
Attention: Patrick J. Kanouff
          (c) This Note and any provision hereof may only be amended by an
instrument in writing signed by the Company and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.
          (d) This Note shall be binding upon the Company and its successors and
assigns, and shall inure to be the benefit of the Holder and its successors and
assigns. Notwithstanding anything in this Note to the contrary, this Note may be
pledged as collateral in connection with a bona fide margin account or other
lending arrangement.
          (e) This Note shall be enforced, governed by and construed in
accordance with the laws of the State of Colorado applicable to agreements made
and to be performed entirely within such state, without regard to the principles
of conflict of laws. The parties hereto hereby submit to the exclusive
jurisdiction of federal or state courts located in Denver, Colorado with respect
to any dispute arising under this Note. Both parties irrevocably waive the
defense of an inconvenient forum to the maintenance of such suit or proceeding.
Both parties further agree that service of process upon a party mailed to the
notice address set forth in this Note by registered first class mail shall be
deemed in every respect effective service of process upon the party in any such

- 6 -



--------------------------------------------------------------------------------



 




suit or proceeding. Nothing herein shall affect either party’s right to serve
process in any other manner permitted by law. Both parties agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be signed in its name
by its duly authorized officer this 28th day of September, 2006.

                  ACROSS AMERICA REAL ESTATE CORP.    
 
           
 
  By:    /s/ Ann L. Schmitt    
 
     
 
Name: Ann L. Schmitt    
 
      Title: Chief Executive Officer    

 